First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 24-32 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 24-32 on the ground of nonstatutory double patenting over claims of copending Application No. 16/069,686 is withdrawn.
The rejection of claims 24-32 on the ground of nonstatutory double patenting over claims of US Patent Nos. 8,426,394; 8,735,381; 9,283,234; 10,064,815 and 10,328,022 is maintained.
Applicant’s request that the rejection be held in abeyance until allowable subject matter is identified is noted.

The rejection of claims 24-32 under 35 USC 112, first paragraph, scope of enablement is maintained.
The claims were amended to recite a method for “arresting the development of or relieving endometriosis or uterine fibroids”.  The term “arrest” is defined as:

    PNG
    media_image1.png
    179
    641
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    195
    633
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    646
    media_image3.png
    Greyscale


For this reason, the rejection of claims 24-32 under 35 USC 112, first paragraph, scope of enablement is maintained.

The rejection of claims 31 and 32 under 35 USC 112, 4th paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 24-32 under 35 U.S.C. 103(a) over Kim et al. (US 6,900,193) is maintained.
Kim et al. teaches treatment of endometriosis or uterine fibroids via administering compounds of formula I:

    PNG
    media_image4.png
    165
    187
    media_image4.png
    Greyscale
 wherein
R1 is N(CH3)2;
R2 is hydrogen or alkoxy;
R3 is acyloxy;
R4 is alkyl and
X is oxo; inclusive of the instantly claimed compounds, i.e.,

    PNG
    media_image5.png
    161
    237
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    168
    238
    media_image6.png
    Greyscale
(see the entire reference, especially col. 2, line 18 - col. 3, line 23; reference claims 16, 40, 48 and 52).  The reference also teaches
dosage between 0.001 and 0.5 grams (i.e., 1 mg-500 mg; see col. 12, lines 9-24);
various route of administration inclusive of intravaginal (see col. 14, lines 8-11); and
various formations inclusive of gels, creams, suppository, etc. (see col. 14, lines 8-15).

The instant claims differ from the reference by reciting specific treatment regimens, i.e., (i) vaginal application at a daily dose of 5 mg to 12.5 mg for a period of at least 4/12 months (see instant claims 24-26, 28-30) or (ii) vaginal application at a daily dose of 5 mg to 10 mg for a period of at least 4 months (see instant claim 27).

However, as discussed above, the dose range and route of administration recited by the instant claims are encompassed by the reference.  In addition, as taught by the reference and well known in the medical art, the amount of active ingredient to produce a single dosage form is dependent on the disease treated, the mammalian species, the particular mode of administration, etc. (see col. 12, lines 9-24).
In re Aller, 105 USPQ 233, 220 F2d 454 (CCPA 1955) determined that “the process of appellants is identical with that of the prior art, except that appellants’ claims specify lower temperatures and higher sulphuric acid concentrations than are shown in the reference. . . . The main question involved in this appeal is whether the changes in temperature and in acid concentration amount to invention, or whether such changes would have been obvious to one skilled in the art” (105 USPQ 233, 234).

“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. . . . Such ranges are termed “critical” ranges, and the applicant has the burden of proving such criticality. . . . However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art” Id. at 235.

“If it could be held that the skilled chemist would never think to reduce the temperature or increase the acid concentration, then it might be held that invention resides in so doing.  However, appellants have not demonstrated such fact.  The skilled chemist who chose to experiment with the reference process would undoubtedly try the conditions defined by the claims, although he might be surprised at the extent of improvement obtained. No invention is involved in discovering optimum ranges of a process by routine experimentation.... References have always been valid for what they would convey, explicitly or implicitly, to one skilled in the art. That experimentation may not have appeared promising is of no importance.” Id. at 237.

Here, it would have been within the level of skill of the ordinary artisan in the art at the time of the present invention, to determine the dose range and length of administration for intravaginal preparation via routine experimentation.
Therefore the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argue,
daily dose within the claimed dosage range resulted in a statistically significant reduction in uterine fibroid and, thus, applicant has demonstrated the criticality of the claimed dosage range;
the clinical trial demonstrate a “marked improvement” within the claimed dosage range, i.e., a difference in kind for the claimed dosage range and
a skilled person reading Kim would have no expectation that the compounds could be administered vaginally with reference to Heikinheimo, 1987.
Applicant’s argument was considered but not persuasive for the reasons of record and as noted below.
As noted in the previous Office Action, if applicant is attempting to show unexpected results in Exhibit A, applicant attention is directed to MPEP §§ 716.01 (c) and 2145(1), which note that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) and that objective evidence must be factually supported by an appropriate affidavit or declaration to be of probative value includes, inter alia, evidence of unexpected results.
Applicant continues to argue that the clinical data shown in Exhibit A filed August 25, 2020 shows unexpected results.  According to applicant, MPEP 716.02 notes that the  court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree."
However, here, the claimed range is within the range disclosed in the prior art.  The court in In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 noted that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  The fact that applicant determined the optimum vaginal dosage range within the prior art dosage range is not inventive especially since making said determination would have been within the level of skill of the ordinary artisan in the art at the time of the invention.  As noted above, the medical/pharmaceutical art teaches as noted by Kim that the amount of active ingredient to produce a single dosage form is dependent on the disease treated, the mammalian species, the particular mode of administration, etc. (see col. 12, lines 9-24).
For the record, it is noted that Fig. 11-4 cited by applicant also shows 6 mg of telapristone, which is within the claimed range, but applicant does not argue unexpected a dose dependent increase in apoptotic events and a decrease in proliferation in progesterone sensitive tissue (endometrium)”.  

Applicant also continues to argue that the reference emphasizes oral administration and provides nothing in the way of experimental results suggesting vaginal administration would be effective in treating the claimed conditions; and that based on Heikinheimo, 1987, the skilled artisan in the art would be lead away from vaginal administration of mifepristone and other antiprogestins in amounts within the claimed range.
The examiner in previous Office Actions provided applicant with numerous references teaching vaginal administrations of various amounts antiprogestins were known in the art at the time of the present invention (see Office Actions dated 10/08/2019 and 04/27/2020).  Therefore, the examiner maintains, that contrary to applicant’s argument, the art does not teach away from the vaginal administration of antiprogestins at the claimed doses.

 In summary, based on the teachings of Kim and the level of skill of the ordinary artisan in the art at the time of the present invention, the vaginal administration of 

    PNG
    media_image5.png
    161
    237
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    168
    238
    media_image6.png
    Greyscale
is rendered prima facie obvious.  Determining the optimum dosage range and length of administration for said vaginal 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628